STEWART, J.
— A complaint was filed against the appellant in the probate court of Bonneville county, charging him with the crime of maintaining a common nuisance in Idaho Falls, contrary to the provisions of sec. 8 of the search and seizure act as found in Sess. Laws of 1911, p. 30. On January 11, 1912, a preliminary examination was held before the probate judge of said county. At the preliminary examination a stenographer was present, who was appointed by the board of county commissioners under the provisions of an act approved March 3, 1909, Laws of 1909, p. 146, and such stenographer took and transcribed the testimony of the witnesses in said examination, and after transcribing the shorthand notes certified to the same as follows:
“I, Della Lundgren, do hereby certify that I am the duly appointed, qualified and acting reporter for Bonneville county; that I reported the evidence and proceedings had at the hearing in the above entitled action in shorthand; that the above and foregoing is a true and correct transcript of the evidence given at said hearing, and that the same was transcribed from the shorthand notes, and taken by me at said hearing.
DELLA. E. LUNDGREN.”
Upon the conclusion of the preliminary examination the probate judge made an order as follows: ‘ ‘ This matter coming on for hearing this 11th day of January, 1912, and after listening to the evidence adduced on the part of the state and the evidence adduced on the part of defendant, and it appearing to me that the offense of maintaining a common nuisance in the City of Idaho Falls, County of Bonneville, State of Idaho, has been committed, and that there is sufficient cause to believe the within named Emil Carlson guilty thereof, I *548order that he be held to answer the same to the district court of the Ninth Judicial District in and for the county of Bonneville, State of Idaho, and that he be admitted to bail in the sum of $500.00, and committed to the sheriff of the county of Bonneville, State of Idaho, until he gives such bail. ’ ’
On January 26, 1912, the docket entry committing the defendant to the district court was filed in the district court, together with the transcript of the evidence at said preliminary examination. Upon that day the prosecuting attorney filed an information in the district court charging the defendant with maintaining a common nuisance; on January 27, 1912, the defendant before pleading to the information filed a motion to quash the information upon the grounds that the court had no jurisdiction to try the cause, for the reasons that previous to the filing of the information the defendant had not been committed by any magistrate having jurisdiction or authority to commit him, and that the commitment was procured contrary to the provisions of see. 8, art. 1 of the constitution of Idaho and sec. 7576, Rev. Codes. This motion was overruled, and an exception was taken by the defendant and the ruling of the court is assigned as error.
On February 27, 1912, the defendant pleaded not guilty to the information. The defendant was tried before a jury and a verdict of guilty was found by the jury on June 5, 1912. On June 11, 1912, the defendant filed a motion in arrest of judgment on the grounds that the court had no jurisdiction to try the defendant, for the reason that the law had not been complied with in the arrest and preliminary examination in the probate court. This motion was overruled. The defendant excepted and the ruling of the court is assigned as error. No demurrer to the information was at any time filed. This appeal is from the judgment.
The grounds assigned for reversal are: First, that the magistrate had no authority to commit the defendant to the custody of the sheriff without a written or transcribed deposition or depositions in existence; second, that his commitment was procured in an unlawful manner; third, that the trial court had no jurisdiction to try the defendant after motion to quash *549was filed; fourth, that the motion in arrest of judgment was wrongfully denied and should have been sustained.
The foregoing grounds will be considered together inasmuch as the contention rests wholly upon the question whether, upon the preliminary examination,, the evidence can be taken by a stenographer and certified to by such stenographer as true and correct, and whether such certificate is proof of the correctness of said depositions, and whether the reading of the same to the witness and the signing of the same by the witness can be dispensed with by legislative enactment.
Sec. 7576, Rev. Codes, provides: “In all cases which must afterward be investigated by the grand jury, or prosecuted by information, the examination must be taken, unless the person charged .... shall waive his right .... and the testimony must be reduced to writing by the magistrate, or under his direction, and authenticated in one of the following forms: .... 4. The evidence, if taken by a stenographer in shorthand, shall be transcribed by the stenographer and certified to as true and correct; if taken in writing it must be subscribed and sworn to by the witness, or if he refuses to sign it, his reason for refusing must be stated in writing as he gives it. 5. It must be signed and certified by the magistrate.”
It would seem from the provisions of this section, when taken as a whole, it was the intention of the legislature in enacting the same to require that the testimony must be reduced to writing by the magistrate or under his direction, and that each witness is required to subscribe his name to the evidence and swear to the same, if taken in writing; but if taken by a stenographer in shorthand, the statute does not require that the evidence shall be subscribed to by the witness or sworn to by the witness, but the stenographer is required to certify the same as true and correct. This section was a legislative enactment; it was modified to a certain extent by the act of March 3, 1909, Laws of 1909, p. 146, and the legislature provided that the board of county commissioners were authorized to employ a stenographer and that the stenographer should be under the control and direction of the prosecuting attorney, and that the stenographer so appointed should be required' to *550be present at preliminary examinations, and when requested by the prosecuting attorney to take and subscribe the testimony of the witnesses in said examination and to certify the same as true and correct, which said certificate should be sufficient proof of the correctness of said depositions. The reading of the same by or to the witnesses and the signing of the same by the witnesses were dispensed with.
Sec. 7576, Eev. Codes, and the modification thereof by the act of March 3, 1909, Laws of 1909, p. 146, when considered together, provide two methods which govern the taking of testimony at a preliminary examination: First, the evidence, if taken in writing, must be signed and sworn to by the witness ; second, if a duly employed stenographer at the request of the prosecuting attorney takes the evidence in shorthand and transcribes the same and certifies that the same is true and correct, the reading of the same to or by the witness and the signing of the same are dispensed with. Either of these methods may be pursued; the statute is mandatory, and either one or the other must be followed in taking the testimony in a preliminary examination.
By the provisions of the foregoing statute, the evidence of witnesses at a preliminary examination, if taken in writing, must be certified by the magistrate, but where such evidence is taken by a stenographer and transcribed and certified to by such stenographer, the certificate of the magistrate to the evidence becomes unnecessary; the certificate of the stenographer takes the place of the certificate of the magistrate as to the correctness of the evidence. The evidence so certified and the record of the magistrate and the commitment is the record upon which the prosecuting attorney is authorized to file an information and the record upon which a grand jury may make an inquiry.
In the present case we find that the law has been fully complied with, and that the defendant had a preliminary examination as provided by law. For these reasons the judgment is affirmed.
Sullivan, J., concurs.